Citation Nr: 0726697	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  00-05 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Determination of proper initial rating for the residuals 
of a left ankle sprain, evaluated as 10 percent disabling 
prior to April 20, 2006.

2.  Entitlement to a rating in excess of 20 percent disabling 
for residuals of a left ankle sprain effective April 20, 
2006.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The appellant served on active duty for training from 
December 1987 to May 1988 and from February 1993 to July 
1993.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2000 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in No. Little Rock, Arkansas.

In an August 27, 2002 Board decision, the claim of 
entitlement to an initial rating for the residuals of a left 
ankle sprain, evaluated as 10 percent disabling, was denied 
by the Board. The appellant appealed the August 27, 2002 
Board decision to the United States Court of Appeals for 
Veterans Claims (Court).  Pursuant to a February 2003 Joint 
Motion for Remand (Motion), the Court issued a February 2003 
Order vacating the August 2002 Board decision in light of the 
changes in the law pursuant to the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. § 5103(a), and the holdings 
in Quartuccio v. Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 (2002).  See also 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2006).

Subsequently, in October 2003, the Board remanded the case 
for additional development in order to comply with the 
February 2003 Court order.  The Board remanded this matter a 
second time for additional development due to a failure to 
comply with the October 2003 Board remand's requests, per 
Stegall v. West, 11 Vet. App. 268 (1998).  

Following the remand, the RO granted a 20 percent rating for 
the left ankle disorder effective April 20, 2006 and 
continued a 10 percent rating prior to that date.  However, 
as this increased rating does not constitute a full grant of 
all benefits possible for the veteran's left ankle 
disability, and as the veteran did not withdraw his claim, 
the issue concerning entitlement to an increased rating for 
the service connected left ankle disability is still pending.  
See AB v. Brown, 6 Vet. App. 35 (1993).  The Board has 
recharacterized the issues to reflect this staged rating.  

The case is now returned to the Board for further appellate 
consideration.


FINDING OF FACT

From the time of initial entitlement and as of April 20, 
2006, the veteran's left ankle disability is manifested by 
essentially a full range of motion, but with evidence of 
pain, including on motion, instability, weakness, fatigue and 
swelling of the left ankle, unhelped by steroid injections 
and requiring the use of a brace for stability. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 20 percent 
disabling for a service-connected left ankle disorder have 
been met prior to April 20, 2006.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
4.1-4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 
(2006).

2.  The schedular criteria for a rating in excess of 20 
percent for a service-connected left ankle disorder have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.159, 4.1-4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5271 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim for service 
connection for a left ankle disorder was received in December 
1997.  After granting service connection, the VA provided 
initial notice of the provisions of the duty to assist as 
pertaining to entitlement to an increased rating in anOctober 
2005 letter, which included notice of the requirements to an 
increased rating, of the reasons for the denial of his claim, 
of his and VA's respective duties, and he was asked to 
provide information in his possession relevant to the claim.  
An additional letter was sent in April 2006.  The duty to 
assist letters specifically notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to these claims so that VA could help by getting 
that evidence.    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  VA and private records were obtained and 
associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record 
includes examination reports, and the examination reports of 
April 2006 provided the most recent assessment of the 
veteran's condition based on examination of the veteran.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish an earlier 
effective date.  The veteran was sent such notice in the 
letter dated in April 2006.  Thus, the Board finds that no 
additional evidence, which may aid the veteran's claim or 
might be pertinent to the bases of the claim, has been 
submitted, identified or remains outstanding, and the duty to 
assist requirement has been satisfied.  See Quartuccio, 
supra.

II.  Increased Initial Rating for left ankle disorder rated 
as 10 percent disabling from initial entitlement up to April 
20, 2006 and 20 percent disabling as of April 20, 2006.

Service connection was granted for residuals of a left ankle 
injury in a July 2000 RO decision which assigned a 10 percent 
initial rating effective the date of his December 1997 claim 
for benefits.  The veteran appealed this decision and during 
the pendency of this appeal, a staged rating of 20 percent 
disabling was granted effective April 20, 2006, the date of 
his most recent VA examination.  These staged ratings 
continue to be on appeal from the initial date of 
entitlement.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2006) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2006) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work. 38 C.F.R. § 4.7 (2006) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The Court has held that unlike in claims for 
increased ratings, "staged ratings" or separate ratings for 
separate periods of time may be assigned based on the facts 
found following the initial grant of service connection.  
Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2006).

With respect to disabilities involving the musculoskeletal 
system, the Court has emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995); see generally VAOPGCPREC 36-97.  The rating for an 
orthopedic disorder should reflect functional limitation 
which is due to pain, supported by adequate pathology, and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part, which becomes painful on use, must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  See 38 C.F.R. § 
4.40 (2006).  The factors of disability reside in reductions 
of their normal excursion of movements in different planes. 
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. § 4.45 (2006).  It is 
the intention of the VA Schedule for Rating Disabilities 
(Rating Schedule) to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint. See 38 
C.F.R. § 4.59 (2006).

The veteran's left ankle disability is evaluated under 
Diagnostic Code 5271 for limited motion for the ankle.  Under 
Diagnostic Code 5271, a 10 percent rating is assigned for 
moderate limitation of motion.  A maximum rating of 20 
percent is assigned for marked limitation of motion.  38 
C.F.R. § 4.71, Diagnostic Code 5271.

The normal range of motion for the ankle is listed as 0 to 20 
degrees for dorsiflexion and 0 to 45 degrees for plantar 
flexion.  See 38 C.F.R. § 4.71a, Plate II.

The Board will also consider other Diagnostic Codes in 
evaluating the veteran's claim.  Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5270, for ankylosis of the ankle. A 20 
percent rating requires that the joint be ankylosed in 
plantar flexion less than 30 degrees.  A 30 percent rating is 
warranted where there is ankylosis of the ankle in plantar 
flexion between 30 and 40 degrees, or in dorsiflexion between 
0 and 10 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5270.

Under Diagnostic Code 5262, malunion of the tibia and fibula 
warrants a 10 percent rating if there is slight knee or ankle 
disability, a 20 percent rating with moderate knee or ankle 
disability, and a 30 percent rating with marked knee or ankle 
disability.  A maximum 40 percent rating is assigned if there 
is nonunion of the tibia and fibula with loose motion, 
requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

Under Diagnostic Code 5272, ankylosis of the subastragalar or 
tarsal joint, in good weight-bearing position, warrants a 10 
percent rating, and, in poor weight-bearing position, 
warrants a 20 percent rating.  Under Diagnostic Code 5273, 
malunion of the os calcis or astragalus with moderate 
deformity warrants a 10 percent rating, and marked deformity 
warrants a 20 percent rating.  Under Diagnostic Code 5274, 
astragalectomy warrants a 20 percent rating.

In this case, service connection was granted for a left ankle 
disability, residuals of a right ankle fracture, with 
arthritic changes in a January 2000 rating decision, which 
assigned an initial 10 percent rating, that was confirmed and 
continued in subsequent rating decisions, up until April 20, 
2006 when the rating was increased to 20 percent.   

A March 1998 VA examination related the history given by the 
veteran of the injury to her left ankle in service.  Her 
present complaints were of weakness and she was noted to have 
lost a brace that had been given to her in service.  She 
stated that she resprains the ankle quite frequently.  She 
had lost several jobs because of pain standing too long.  It 
felt as if she had a permanent cramp in her left ankle.  She 
treated it with Motrin and Advil.  She stated that she is 
unable to earn an adequate living because of pain in her 
ankle.  Physical examination revealed no change in contour in 
the left ankle on inspection.  Range of motion was 0-20 
degrees dorsiflexion, 45 degrees plantar flexion, 30 degrees 
inversion and 20 degrees eversion.  It was felt that these 
ranges of motion were compatible and complete for her age 
group.  Multiple films of the ankle obtained revealed no 
pathological process, but were somewhat underexposed.  
Additional films obtained revealed a very slight tilt to the 
talus when the foot is inverted.  The impression was remote 
injury to the left ankle, suspect lateral ligamentous sprain 
with partial and slight disruption, minimal talar tilt, left 
ankle and pain due to the above.  An addendum to this 
examination in April 1998 addressed etiology concerns and 
made no findings as to the current condition of the ankle at 
the time.  

An October 1998 private treatment note revealed the veteran 
to be seen for her left ankle which was injured around 1987.  
She was noted to have had physical therapy in 1994 and used a 
brace.  She had weakness in the ankle.  The impression was 
synovitis, left ankle post strain.  

An October 1999 private treatment note revealed a history of 
the veteran having been diagnosed with synovitis of the left 
ankle.  She has had pain at the lateral malleoli with 
constant throbbing at the posterior aspect of her malleloi 
for several years.  She had cramping pain at the 
anterolateral aspect of the malleolus as well.  She was noted 
to wear a brace when working or when she stands for prolonged 
periods of time.  Objective findings revealed her to be 
tender to palpation at her peroneal tendons.  She had normal 
strength in both inversion and eversion and plantar flexion 
and dorsiflexion positions.  She was able to single toe rise 
bilaterally.  The assessment was peroneal tendonitis.  Plans 
were for her to continue taking Naprelan and to do home 
exercises for range of motion and strengthening.  

The veteran testified at an October 1999 hearing that her 
ankle still swells particularly if she is on her feet alot or 
walking.  She indicated that she takes Naproxen but it makes 
her sleepy.  She testified that she can only work about a 3 
to 4 hour day as a waitress because of problems standing on 
her ankle too long. 

The report of a January 2000 VA examination noted the veteran 
to presently be receiving physical therapy for the left ankle 
and was considering injection with Cortisone if there were no 
further improvement.  She stated that she worked at a 
restaurant and worked 3 hours a day.  She relied heavily on 
her brace for support to keep it from inadvertently turning 
on her.  She stated that the ankle hurts at a level of 8, 
compared to a maximum of 10.  Walking more than 3 hours 
caused pain and swelling of the ankle.  Physical examination 
revealed excellent bone configuration to range of motion.  
Her dorsiflexion was 0-20 degrees, plantar flexion was 45 
degrees, inversion was 30 degrees in the hindfoot and 
eversion was 20 degrees.  The extreme of inversion caused 
pain in the talotibial and fibular joint line area.  Firm 
palpation in this area and distal to the fibula also caused 
pain and the veteran withdraws.  Multiple X-ray films were 
taken of the ankle including inversion, eversion, although 
full stress was not used on inversion/eversion as they 
produced pain.  Consequently these films did not demonstrate 
tilt.  The impression was remote injury, left ankle lateral 
ligamentous sprain with partial and slight disruption or 
attenuation.  The veteran's disability found now was likely a 
result of the acute sprain while in the service.  

An undated statement from the veteran's supervisor stated 
that the veteran only worked 3 days a week at the restaurant 
they were employed at and she did not work a full 8 hour 
shift, but only 3 hours a day.  This was due to her ankle 
injury and she was said to have constant problems with her 
ankle.  

VA treatment records from 2000 to 2004 reflect continued 
treatment for left ankle complaints.  In a May 2000 general 
physical she was noted to have a left ankle poor healing 
stress fracture which she was noted to receive private 
treatment for and said to have been advised treatment either 
with surgery or steroids.  On examination the left ankle had 
a subtle enlargement of the lateral malleolus and tenderness 
of the anteroinferior to malleolus.  She was assessed with 
ankle weakness and was referred to orthopedics.  A July 2000 
note revealed she was seen by orthopedics, with findings of 
the ankle being tender to palpation over the anterior 
talofibular (ATF) and CF, greatest over ATF.  There was also 
pain on varus stress.  There was no fracture and the 
assessment was lateral ankle instability.  She was prescribed 
an air cast.  X-rays from July 2000 were normal for the ankle 
and tibia and fibula.  In October 2000 she was seen by 
physical therapy to be instructed on home exercises for her 
chronic left ankle instability per orders from orthopedics 
clinic.  She received the instructions and was discharged.  

An October 2001 VA orthopedics consult noted her history of 
chronic lateral ankle pain ever since her injury in 1988.  
She was noted to have been seen on multiple occasions for 
possible ankle instability.  She had undergone multiple 
physical therapy sessions, casting and occasionally wore an 
air cast which she said gave some pain relief when she worked 
as a waitress.  She reported her pain to be slightly worse 
than since her last visit.  Physical examination revealed her 
to be exquisitely tender over her anterior talofibular 
ligament.  She had pain when this ligament was put on 
stretch.  She had no evidence of an anterior drawer or 
lateral ankle instability.  She was neurovascularly intact of 
the left ankle.  The assessment was chronic injury to the 
left anterior talofibular ligament (ATFL).  Discussions 
revealed the doctor's opinion that she did not need surgery 
which would be a ligament reconstruction, but she was offered 
to undergo injection over the ligament with Depo and 
marcaine.  She was to continue wearing the aircast as needed 
and to recheck in 3 months.  

In December 2003 she was seen for continued complaints of 
left ankle pain present since 1988.  She was noted to have 
been last seen in 2001 by orthopedics who injected her ankle.  
She said that since then her ankle was doing okay but had 
pain flare-ups in winter time.  She was noted to have been 
evaluated by orthopedics in Stuttgart and was given Vioxx 
which improved her symptoms but she could not afford 
treatment.  She was requesting a pain shot to get through the 
winter.  She also complained of increased pain on walking and 
on inversion of her foot.  On examination, tenderness was 
present anterior to the lateral maleolus with no swelling or 
erythema noted.  Good range of motion was present.  The 
assessment was left ankle pain, and she was referred to 
orthopedics for injection and to be started on NSAIDS.  

In March 2004 she was seen for left ankle pain with pain 
since September 2003.  She indicated that the pain flared up 
and she ended up quitting her job as a waitress as it would 
flare up every 3 or 4 days and she could not get into the VA 
for injections.  She had been taking Vioxx for the ankle and 
recently was switched to a generic form of it.  She was 
wearing an aircast ankle brace which she indicated she wore 
when it flared up.  She reported that when working 3 to 4 
days per week the ankle gave out.  It was not so bad now that 
she was no longer working and it did not feel unstable when 
she was not working.  Physical examination showed full ankle 
and subtalar range of motion.  She complained of pain 
anterolaterally over the ATFL with extreme inversion.  There 
was no significant swelling or anterior drawer sign.  X-rays 
showed no degenerative joint disease or instability.  The 
assessment was left ankle pain at ATFL and she underwent an 
injection of a mixture of steroid and marcaine.  In April 
2004 she was seen for follow up of the left ankle pain 
wearing an air splint.  She indicated this was present for 
years beginning when she fractured her ankle in the service.  
There was no improvement with ATFL injection on last visit.  
She insisted that the pain never improved not even for 1 or 2 
hours after the injection.  The examining physician had her 
undergo an intrarticular injection without steroid to 
determine if the pain was intra-articular which she 
underwent, with follow-up to be done in May to determine if 
she had relief from the injection.  A May 2004 follow-up 
record revealed her to present with continuing complaints of 
left ankle pain and she presented in an air splint.  She 
indicated that she had an intra-articular injection of 
marcaine last week did nothing to relieve her pain even 
temporarily.  Physical examination showed no obvious 
swelling, but she did have extremely pinpoint tenderness at 
the anterior inferior tip of the fibula at the location of 
the ATFL.  She had full range of motion but was reluctant to 
have any pressure applied around her left ankle.  She 
reported that inversion caused pain in the same location.  
The assessment was left ankle pain focused around the ATFL.  
She was recommended to undergo physical therapy for 6 weeks 
and to develop strong home program to rehab her chronic ankle 
sprain.  

The report of an April 2006 VA examination discussed the 
history of the veteran's left ankle injury which was injured 
in a severe inversion twisting injury and treated with 
casting and immobilization.  Subsequent medical records 
showed continuing symptoms and treatment for this injury.  
She has received articular and periarticular steroid 
injections intermittently with temporal benefit.  She 
continued to use an ankle brace for stability and comfort 
especially when she has to walk or stand for long periods of 
time.  Her main complaint was of pain in the lateral aspect 
of the ankle which radiates upward into the posterior calf at 
times.  Her pain was greatly increased with maneuvers 
involving inversion of the foot.  She had pain and sensation 
of instability if the inversion of the foot was brought on by 
unlevel surfaces.  She had decreased endurance with standing 
and walking.  Currently her treatment was with an ankle brace 
and over the counter nonsteroidals, taken once or twice a day 
with benefit and without adverse effects.  Flare-ups occurred 
if she has to be on her feet for a long time and caused her 
to elevate the leg, rest and take nonsteroidals with 
improvement the next day.  Flare-ups occurred about 2 to 3 
times per month but were not incapacitating, nor did she lose 
time from work due to flare-ups.  Her employer allowed her to 
change to a seated job during flare-ups.  

The veteran wore a brace to the examination and she described 
making use of it intermittently, always keeping it available.  
She used no other assistive device.  She denied any surgery 
following the injury.  The injury itself was said to be a bad 
twisting injury, described in one progress note as a stress 
fracture of the lateral mallelus.  She denied any episodes of 
dislocation or recurrent subluxation.  She was noted to be 
employed as a correctional officer/guard and often had to 
walk around during her 8 hour shift to check on inmates 
cells.  At other time she worked a sitting position operating 
gates and doors and checking people in and out of the window.  
She was independent in her daily activities and was 
functioning satisfactorily in her job without time lost from 
work due to this injury.  

On physical examination she had a normal gait with the 
bivalved rigid brace on her left ankle.  After removal of the 
braces the left ankle was normal in appearance and was 
symmetrical with the right.  There was no effusion, redness, 
prominence or defect noted on inspection.  Her active and 
passive range of motion was normal in the ankle but both 
active and passive inversion produced pain and grimacing and 
withdrawal.  Her dorsiflexion was 20 of 20 degrees, and 
plantar was 45 of 45 degrees.  Inversion was 30 of 30 degrees 
and eversion was 20 of 20 degrees.  On repeated testing of 
inversion her subsequent motion was only to 20 degrees due to 
withdrawal from pain and lack of endurance.  She was able to 
rise on her heels and toes and take several steps walking on 
the toes.  There was tenderness to palpation and guarding and 
withdrawal in the lateral aspect, at the distal fibula and 
inferior to the mallelus without overt evidence of active 
inflammation, such as redness, edema or heat.  She was stable 
to drawer maneuvers.  There was no indication such as 
callosities that would suggest abnormal weight bearing.  Her 
observed gait was normal although after examination she 
reported a "flareup" brought on by the rigors of the exam 
and she walked out of the exam favoring the left ankle a bit.  
There was no anklylosis.  Multiple X-rays of the left ankle 
were noted to have been normal.  The diagnosis was residuals 
left ankle inversion injury, incurred during service.  
Regarding additional limitation of joint function, the 
examiner noted that on repeat testing inversion was reduced 
to 20 of 30 degrees due to pain and guarding.  Regarding 
functional loss, she reported during a flareup she needs to 
rest and elevate the foot for a few minutes to hours and to 
stop whatever activity she was doing at the time if it 
involved standing or walking.  An X-ray from April 2006 
showed no significant abnormality and no acute bony process.  

VA primary care notes from April 2006, a few days after the 
examination revealed the veteran to be seen on a general 
examination to receive VA health care.  She was noted to be 
ambulatory with a steady gait.  She denied pain but said her 
left ankle had been aching since her compensation and pension 
examination, due to the manipulation during this examination.  
Physical examination noted left ankle findings of restricted 
movement on the lateral aspect with tenderness to palpate.  
There was no edema, pedal pulses and no focal deficit.  The 
assessment was left ankle fracture with pain.  

Based upon review of the evidence, the Board finds that the 
evidence reflects that from initial entitlement the left 
ankle disorder more closely resembles the criteria for a 20 
percent rating.  Although she did not appear to have limited 
motion that would actually meet the criteria for a 20 percent 
rating and in fact displayed full ranges of motion in the VA 
examinations from March 1998, January 2000 and even in April 
2006, her functional limitations resulting from pain and 
instability are more reflective of a marked limitation of 
motion not only as of the time of the April 2006 VA 
examination, but dating back to initial entitlement. 

Specifically the treatment records dating back to that time 
and detailed above show the veteran's left ankle to have 
chronic and persistent problems with pain, including pain on 
motion, weakness and instability of this ankle to the extent 
that she was advised to wear a brace to stabilize and 
essentially immobilize the ankle when standing or walking for 
prolonged periods of time.  The records reflect long term 
usage of a brace or air splint to stabilize the ankle.  The 
October 1998 private treatment note reflects that she had 
underwent physical therapy and used a brace as early as 1994, 
which would encompass the time of initial entitlement.  The 
treatment records likewise show that in addition to using a 
brace and undergoing physical therapy, she repeatedly had 
injections of the ankle with no prolonged relief.  Such 
findings reflect functional limitation that would be more in 
the range of a 20 percent rating under Diagnostic Code 5271.  

Thus the Board finds that with application of 38 C.F.R. 
§ 4.7, the criteria for a 20 percent rating is met for the 
left ankle disorder effective the date of initial 
entitlement.  However the evidence fails to show that from 
initial entitlement and on and beyond April 20, 2006, that a 
rating in excess of 20 percent disabling is warranted.   

The Board finds that no other diagnostic code pertaining to 
the ankle would afford the veteran a higher disability 
evaluation.  In the absence of ankylosis, Diagnostic Codes 
5270 and 5272 are not for application.  Moreover, as the X-
ray from October 2004 demonstrated, without evidence of 
malunion of the os calcis, astragalus, or astragalectomy, 
Diagnostic Codes 5273 and 5274 are not for application.  
Likewise there is no evidence of malunion or nonunion of the 
tibia and fibula, therefore ratings under Diagnostic Code 
5262 is not warranted.  

The medical evidence reflects the veteran's current left 
ankle disability, with its manifestations of swelling, 
instability, fatigue and discomfort over a full range of 
motion, but requiring bracing to resemble a marked limitation 
of motion.  Such findings are contemplated by the 20 percent 
rating in effect, now from initial entitlement.  The Board 
also finds that at no time has the veteran's disability met 
the criteria for an initial disability rating in excess of 20 
percent.  Fenderson, supra.


ORDER

An initial schedular evaluation of 20 percent, but no more, 
for a left ankle disorder is granted prior to April 20, 2006, 
subject to the laws and regulations governing the award of 
monetary benefits.

A rating in excess of 20 percent for a left ankle disorder is 
denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


